Name: Commission Regulation (EEC) No 3684/91 of 17 December 1991 fixing the quotas applying to imports into Spain of beef and veal products from third countries
 Type: Regulation
 Subject Matter: Europe;  international trade;  cooperation policy;  tariff policy
 Date Published: nan

 No L 349/38 Official Journal of the European Communities 18 . 12. 91 COMMISSION REGULATION (EEC) No 3684/91 of 17 December 1991 fixing the quotas applying to imports into Spain of beef and veal products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down rules for the application of quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Articles 1 (3) and 3 thereof, Whereas, pursuant to Article 77 of the Act of Accession, Spain may, until 31 December 1995, apply quantitative restrictions on imports from third countries ; whereas the said restrictions concern products which are subject to the supplementary trade mechanism in the case of beef and veal ; whereas the initial quotas in volume were fixed in respect of each product or group of products by Commission Regulation (EEC) No 1870/86 (3); Whereas the quotas for 1992 should be fixed for products other than those referred to in Commission Regulation (EEC) No 3913/89 of 20 December 1989 withdrawing certain products in the beefmeat sector from the list of products under the supplementary trade mechanism (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . The quotas for 1992 applying to imports into Spain of beef and veal products from third countries, referred to in Annex III to Regulation (EEC) No 491 /86 under the supplemental trade mechanism, are fixed in the Annex to this Regulation. 2. Articles 1 (3), 2 and 3 of Regulation (EEC) No 1870/86 shall remain applicable . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 54, 1 . 3 . 1986, p. 25. (2) OJ No L 293, 27. 10 . 1988, p. 7. 0 OJ No L 162, 18 . 6. 1986, p. 16. (4) OJ No L 375, 23. 12. 1989, p. 28 . 18 . 12. 91 Official Journal of the European Communities No L 349/39 ANNEX Group CN code Description Quotas1992 1 0102 90 Live animals of the bovine species other than pure-bred breeding animals and animals for bullfights (head) 910 2 0201 10 0201 20  Meat of animals of the bovine species, fresh or chilled., bone in I 3 0201 30  Meat of animals of the bovine species, fresh or chilled., boneless (tonnes equivalent carcase weight) 1 260